Wade, J.
1. When alleged newly discovered evidence is largely impeaching in its character, and where it is apparent that by the exercise of ordinary diligence it could have been obtained in time for the trial, it is not an abuse of discretion on the part of the court to refuse a motion for a new trial based on such evidence. Roberts v. State, 3 Ga. 310; Campbell v. State, 100 Ga. 267 (28 S. E. 71); Hunt v. State, 81 Ga. 143 (5) (7 S. E. 142); Hardy v. State, 117 Ga. 40 (43 S. E. 434); Corley v. State, 87 Ga. 332 (13 S. E. 556).
2. A ground of a motion for new trial based upon the alleged relationship of jurors to an alleged prosecutor can not be considered unless supported by affidavits.
3. No error of law was committed upon the trial, the evidence authorized the verdict, and the discretion of the trial judge in refusing a new trial can not be disturbed. Judgment affirmed.

Roan, J., absent.